Title: Notes on Debates, [14] January 1783
From: Madison, James
To: 


No. V
Teusday Jany. [14] 15th. 1783.
Congress adjourned for the meeting of The Grand Committee to whom was referred the report concerning the valuation of the lands and who accordingly met.
The Committee were in general strongly impressed with the extreme difficulty & inequality if not impracticability of fulfilling the article of Confederation relative to this point; Mr. Rutlidge however excepted, who altho’ he did not think the rule so good a one as a census of inhabitants, thought it less impracticable than the other members. And if the valuation of lands had not been prescribed by the fœderal articles, the Committee wd. certainly have preferred some other rule of apportionment, particularly that of numbers under certain qualifications as to Slaves. As the fœderal Constitution however left no option, & a few
   
   Mr. Hamilton was most strenuous on this point. Mr. Wilson also favd. the idea. Mr. Madison also but restrained in some measure by the declared sense of Virga.: Mr. Ghoram, and several others also, but wishing a previous experience.

 only were disposed to recommend to the States an alteration of it, it was necessary to proceed 1st. to settle its meaning, 2dly. to settle the least objectionable mode of valuation. On the first point, it was doubted by several members wher. the returns which the report under consideration required from the States would not be final and whether the Arts: of Confn: wd. allow Congress to alter them after they had fixed on this mode: on this point no vote was taken. a 2d. question afterwards raised in the course of the discussion was how far the Art: required a specific valuation, and how far it gave a latitude as to the mode. on this point also there was a diversity of opinions, but no vote taken.
2dly. As to the mode itself referred to the Gd. Comme., it was strongly objected to by the Delegate from Cont. Mr. Dyer, by Mr. Hamilton, by Mr. Wilson by Mr. Caroll & by Mr. Madison, as leaving the States too much to the bias of interest, as well as too uncertain & tedious in the execution. In favr. of the Rept. was Mr. Rutlidge the father of it, who thought the honor of the States & their mutual confidence a sufficient security agst. frauds & the suspicion of them. Mr. Ghoram favd. the report also, as the least impracticable mode, and as it was necessary to attempt at least some compliance with the fœderal rule before any attempt could be properly made to vary it. An opinion intertained by Massachusts that she was comparatively in advance to the U. S. made her anxious for a speedy settlement of the mode by which a final apportionment of the common burden cd. be effected. The sentiments of the other members of the Committee were not expressed.
Mr. Hamilton proposed in lieu of a referrence of the valuation to the States, to class the lands throughout the States under distinctive descriptions, viz arable, pasture, wood &c. and to annex a uniform rate to the several classes according [to] their different comparative values calling on the States only for a return of the quantities & descriptions. This mode would have been acceptable to the more compact & populous States, but was totally inadmissible to the Southern States.
Mr. Wilson proposed that returns of the quantity of land & of the number of inhabitants in the respective States sd. be obtain’d, and a rule deduced from the combination of these data. This also would have affected the States in a similar manner with the proposition of Mr. Hamilton. On the part of the So. States it was observed that besides its being at variance with the text of the Confederation it would work great injustice, as would every mode which admitted the quantity of lands within the States, into the measure of their comparative wealth & abilities.

Lastly it was proposed by Mr Madison that a valuation sd. be attempted by Congress without the intervention of the States. He observed that as the expence attending the operation would come ultimately from the same pockets, it was not very material whether it was borne in the first instance by Congress or the States, and that it at least deserved consideration whether this mode was not preferable to the proposed reference to the States.
This conversation ended in the appt. of a Subcommittee consisting of Mr. Madison Mr. Carroll & Mr. Wilson who were desired to consider the several modes proposed, to confer with the Superintendt of Finance, & make such report to the Gd. Come. as they sd. judge fit.
